Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2021

                                     No. 04-21-00246-CV

                          IN THE INTEREST OF R.R., A CHILD

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00605
                            Honorable Peter Sakai, Judge Presiding


                                        ORDER

        This is an accelerated appeal from a final order terminating appellants’ parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2. The appellant’s brief was due on July 26, 2021. However, the
appellant has filed a motion requesting an extension of time to file the appellant’s brief. The
motion is GRANTED. The appellant’s brief is due on or before August 16, 2021.

       Given the time constraints governing the disposition of this appeal, further requests
for extensions of time will be disfavored.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court